This case is before us for consideration after rehearing granted and the same having been presented by oral argument before the Court.
The conditions under which the case comes before us are set forth in the original opinion filed November 15, 1933.
It is contended by the appellant that the circuit judge in reviewing the case on appeal from the order of the county judge did not consider certain material evidence in *Page 620 
the form of original exhibits which were presented as a part of the evidence in the hearing before the county judge. The order of the circuit judge overruling the order of the county judge is in the following language:
"This cause coming on to be heard on the 3rd day of July, A.D. 1930, upon appeal and after reading the transcript and hearing the arguments of counsel for the respective parties, and the Court being advised as to the judgment which it should render herein; finds the said purported will to be a forged instrument and
"It is therefore, and in consideration thereof; ORDERED AND ADJUDGED that the judgment of the lower court admitting the said purported will to probate be and the same is hereby reversed and the cause remanded with directions to the lower court to proceed herein in accordance with this decision.
"DONE and ORDERED at Tampa, Florida, this 9th day of July, A.D. 1930."
It is contended that the exhibits were not presented to the circuit court under a certificate from the county judge which gave them verity either at or before the date of the hearing, July 3rd, 1930, although they were in the hands of appellant's attorney in court at that time and were referred to in the argument.
It now appears to us that because of the uncertainties as to the record in this case, the order appealed from should be reversed and the case remanded to the Circuit Court in and for Hillsborough County with directions that the entire record be again considered after notice to the parties at interest and their attorneys and that such order be entered as to the circuit judge considering the same may appear meet and proper, without prejudice to either party to appeal from the order so made, and that the original exhibits *Page 621 
transmitted to this Court be now returned by the Clerk of this Court to the Clerk of the Circuit Court in and for Hillsborough County to be used as may be deemed proper in such further proceeding so to be had.
It is so ordered.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment.